OAKES, Circuit Judge
(dissenting):
I dissent.
I would follow Mizell v. North Broward Hospital District, 427 F.2d 468 (5th Cir. 1970). There the Fifth Circuit held that pursuit of state administrative and judicial remedies by a dismissed local government employee tolled the statute of limitations applicable to the employee’s later-filed action under 42 U.S.C. § 1983. Judge Tuttle for the court reasoned that “under our system of federalism aggrieved persons should be encouraged to utilize state procedures before appealing to the federal courts . ,” id. at 474; failure to toll the § 1983 statute of limitations while state remedies are being pursued would cause unnecessary filings of § 1983 actions and would defeat an “underlying purpose of the Civil Rights Act,” id.1 Two crucial premises upon which the Fifth Circuit based its holding — that state remedies are separate and independent from § 1983 remedies, and that federal courts, while in general applying state statutes of limitations to § 1983 actions, have the authority and the obligation to create their own tolling rules when necessary, id. at 473-74 — have since been recognized as valid by our circuit. Lombard v. Board of Education, 502 F.2d 631, 635-37 (2d Cir. 1974) (federal claim under § 1983 separate from state claim), cert. denied, 420 U.S. 976, 95 S.Ct. 1400, 43 L.Ed.2d 656 (1975); Kaiser v. Cahn, 510 F.2d 282, 286-87 (2d Cir. 1974). In the latter case, in reference to a § 1983 claim, we said:
We may in applying federal law to a claim based on a federal statute prevent a result that would substantially impair a valid federal interest. Thus a borrowed state statute of limitations may be tolled in conformity with federal doctrine where the right is the creature of federal statute, Holmberg v. Ambrecht, 327 U.S. 392, 66 S.Ct. 582, 90 L.Ed. 743 (1946)
We think that civil rights claimants, as well as seamen are entitled to, in the words of Mr. Justice Black “full benefit of federal law”. Garrett v. Moore-McCormack Co., 317 U.S. 239, 243, 63 S.Ct. 246, 87 L.Ed. 239 (1942).
In sum, we do not feel that we are necessarily bound by the state’s determination of when its statute of limitations is tolled where the question arises in a civil rights claim in the federal court.
510 F.2d at 287.
The. majority distinguishes Mizell on the basis that appellant “did not restrict his [state court] petition to claims grounded in state law.” Majority op., ante at 729. But appellant did not make the same federal claim in state court as he makes here; as the majority points out, “the core” of his federal claim in his state petition was “[alleged violations of his Sixth Amendment rights to counsel and confrontation of witnesses . . . ,” id., while he here claims violation of “his Fifth Amendment privilege against self-incrimination” and de-prival of “the pursuit of his calling without due process of law,” id. at 728. The majority says that “[t]he only thing Meyer has held in reserve has been the federal court itself . . . id. at 729, ignoring the fact that he has also “held in reserve”2 his *732Fifth Amendment and due process claims. The considerations set forth in Mizell, Lombard and Kaiser should apply to all federal claims not asserted in state court, regardless whether other federal claims were asserted in the state action.
The district court in this case refused to consider Mizell because it viewed as controlling the Supreme Court’s decision in Johnson v. Railway Express Agency, Inc., 421 U.S. 454, 95 S.Ct. 1716, 44 L.Ed.2d 295 (1975), a view correctly rejected by the majority, majority op., ante at p. 730 n.ll. Johnson held that the filing of a Title VII charge with the EEOC did not toll the statute of limitations applicable to a § 1981 action. The Johnson case is readily distinguishable from this one in two respects. First, concerns of federalism were not implicated there, since both of plaintiff’s avenues of relief were federal. Second, the procedures under Title VII and § 1981 were intended by Congress to complement each other, 421 U.S. at 459, 95 S.Ct. 1716, and essentially the same claims can be made in both types of actions. Here, by contrast, plaintiff’s two avenues of relief derive from different sources of authority and involve entirely different claims, even though the same result (reinstatement) is being sought in both forums. Since constitutional issues raised in the state proceeding cannot be relitigated in the § 1983 action, Lombard v. Board of Education, supra, 502 F.2d at 636-37, the two forums are, with regard to federal constitutional relief, mutually exclusive, whereas in the Johnson situation the Supreme Court emphasized the nonex-clusivity of the Title VII and Civil Rights Act procedures, 421 U.S. at 459, 95 S.Ct. 1716.
I would hold that the statute of limitations applicable to Detective Meyer’s present claims under § 1983 was tolled while he was seeking relief in the state courts.

. In the Fifth Circuit Mizell v. North Broward Hosp. Dist., 427 F.2d 468 (5th Cir. 1970), remains good law, see Guerra v. Manchester Terminal Corp., 498 F.2d 641, 649 n.13 (5th Cir. 1974), despite some earlier concern about its demise, see Blair v. Page Aircraft Maintenance, Inc., 467 F.2d 815, 821 (5th Cir. 1972) (Tuttle, J., dissenting) (suggesting possibility of “sub silentio” overruling of Mizell by majority). The case of Ammlung v. City of Chester, 494 F.2d 811, 816 (3d Cir. 1974), did criticize the “fashioning [of] federal tolling principles” in Mizell, but this aspect of Mizell has already been approved by the Second Circuit (without reference to Mizell) in Kaiser v. Cahn, 510 F.2d 282, 286-87 (2d Cir. 1974). Ammlung, moreover, indicated that Mizell could be considered sound on its “peculiar facts,” facts also extant in this case: Mizell involved “the utilization of state administrative procedures and the state courts to reinstate a privilege revoked by the state,” and “the plaintiff’s success in having his [job] reinstated at the state level would have obviated the need for a federal civil rights action.” 494 F.2d at 816.


. The majority’s characterization of certain federal claims as being “held in reserve” by litigants has a disapproving tone that I do not *732accept. Litigants have a clear, unquestioned right to proceed with separate claims in state and federal forums. Indeed, one inevitable consequence of the majority’s decision today is that state court litigants will hold many more issues “in reserve” for federal court consideration.